Exhibit TIER TECHNOLOGIES Moderator: Ronald Rossetti Page 1 TIER TECHNOLOGIES Moderator: Ronald Rossetti Monday, February 9, 2009 5:00 pm EST Operator: Good afternoon. At this time, I would like to welcome everyone to the Tier Technologies’ First Quarter Earnings Conference call. All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a question and answer session. If you would like to ask a question during this time, simply press star then the number 1 on your telephone keypad. If you would like to withdraw your question, press star then the number 2 on your telephone keypad. Thank you. Ms. Bowman, you may begin your conference. 1 TIER TECHNOLOGIES Moderator: Ronald Rossetti Page 2 Liz Bowman: Good afternoon.My name is Liz Bowman, Director of SEC Reporting for Tier Technologies.At this time, I would like to welcome everyone to the Tier Technologies’ earnings conference call for the quarter ended December 31, 2008. After the market closed today, we issued a press release announcing Tier's financial results for the first quarter ended December 31, 2008.In addition, we issued a copy of the text of today’s call (not including the Q&A) and accompanying presentation which includes charts that will be referenced during this call.A copy of these materials can be found in the Investor Relations section of our web site, www.tier.com. We invite shareholders and analysts who wish to speak to management about the Company and its performance to schedule a meeting by contacting our CFO, Ron Johnston, at 571-382-1333 or you may email Ron at rjohnston@tier.com. With me on the call are Ron Rossetti, Chairman and Chief Executive Officer, and Ron Johnston, Chief Financial Officer.Also in attendance are Nina Vellayan, Chief Operating Officer; and Keith Kendrick, SVP, Strategic Marketing. A taped replay of this call will be available on the Company's web site beginning Wednesday, February 11 at Noon, Eastern 2 TIER TECHNOLOGIES Moderator: Ronald Rossetti Page 3 Time until Monday, February 23, 2009 at 11:59 PM Eastern Time.Alternatively, you can hear a replay by dialing 800-642-1687and entering the conference ID number 84188515. I want to remind you that various remarks that we make about the Company's future expectations, plans, and prospects constitute forward-looking statements for purposes of the Safe Harbor provisions under the Private Securities Litigation Reform Act of 1995. The forward-looking statements discussed on this call represent management's current expectations about the Company's future financial performance based on the information available to us today. This information may change and our actual results may differ materially from these forward-looking statements. We undertake no obligation to update any such forward-looking statements. There are numerous risks and uncertainties that affect our business and may affect these statements, including but not limited to; failure to achieve anticipated gross margin levels due to unanticipated costs incurred in transaction-based projects; increasing competition; timing; the Company's ability to realize revenues from its business development opportunities; changes 3 TIER TECHNOLOGIES Moderator: Ronald Rossetti Page 4 in laws and government regulatory compliance requirements; ability to attract and retain qualified personnel; and other risk factors that are set forth in our SEC filings. IMPORTANT INFORMATION Tier Technologies, Inc. plans to file with the SEC and furnish to its shareholders a Definitive Proxy Statement in connection with its 2009 Annual Meeting, and advises its security holders to read the Proxy Statement relating to the 2009 Annual Meeting when it becomes available, because it will contain important information.Security holders may obtain a free copy of the Proxy Statement and other documents (when available) that Tier files with the SEC at the SEC’s website at www.sec.gov. The Proxy Statement and these other documents may also be obtained for free from Tier by directing a request to Tier Technologies, Inc., Attn: Corporate Secretary, Keith Omsberg, 10780 Parkridge Blvd., 4th Floor, Reston, VA20191. CERTAIN
